CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/25/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,451,868 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/20 and 3/8/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-14, the prior art does not disclose or reasonably suggest an optical fiber wherein the plurality of mass adjustment regions are arranged within the mechanical region such that the optical fiber exhibits a percent difference between perpendicular moments of inertia of about 0.4 % or less, in combination with the remaining limitations of the claim.
Re. Claims 15-19, the prior art does not disclose or reasonably suggest a scanning fiber display comprising: an optical fiber, wherein the optical fiber exhibits a percent difference between perpendicular moments of inertia of about 0.4 % or less, in combination with the remaining limitations of the claims.
Re. Claim 20, the prior art does not disclose or reasonably suggest an optical fiber wherein the optical fiber exhibits a percent difference between perpendicular moments of inertia of about 0,4 % or less, in combination with the remaining limitations of the claims.
The most applicable prior art, including Chen et al (US 2010/0021114 A1) and Schowengerdt et al (US 2015/0268415 Al), cited in the IDS filed 12/10/19, fails to disclose or reasonable suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims. Specifically, neither Chen et al nor Schowengerdt et al disclose or reasonably suggest a fiber exhibiting the required percent difference between perpendicular moments of inertia.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists fiber scanners known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/13/21